PER CURIAM.
This case involves the establishment of a public road, resulting in a judgment for the petitioners and the taking of the land of the appellants •for that purpose. The attorneys agree and stipulate that the appeal in this cause should have been to the Supreme Court and that this court should transfer the same. While this court cannot be deprived of jurisdiction of an appeal or jurisdiction of the same conferred on the Supreme Court by stipulation or agreement, we agree with the parties that the cause is one involving title to real estate and jurisdiction over the appeal is in the Supreme Court, under the authority of Stutz v. Cameron, 254 Mo. 340, 347, 162 S. W. 221, and the cause is therefore transferred to that" court.